—Order of disposition, Family Court, New York County (Ruth Jane Zuckerman, J.), entered January 16, 1991, terminating respondent mother’s parental rights to the subject child upon a finding of abandonment and permanent neglect and respondent father’s parental rights upon a finding of abandonment, unanimously affirmed, without costs.
Petitioner agency established by clear and convincing evidence that except for one telephone call, both respondents failed to contact the child or the agency for the six-month period immediately preceding the filing of the petition, giving rise to a presumption of abandonment that was not rebutted by the single call made by the mother four weeks before the filing of the petition without any follow-up on visits offered by the agency (see, Matter of Michael W., 191 AD2d 287; Matter of Crawford, 153 AD2d 108). Nor did respondents show that they were prevented or discouraged from maintaining contact (Matter of Anthony M., 195 AD2d 315) by the agency’s demand that the father obtain an order of filiation before he would be allowed to visit with the child (see, Matter of Shalena Lee C., 197 AD2d 404). Although the maternal grandmother might have been an adequate alternate resource under other circumstances, there is no presumption that the child’s interest will be served best by return to a family member (see, Matter of Michael W., supra, citing Matter of Star Leslie W., 63 NY2d 136, 147-148), and the court properly found that termination of parental rights so as to allow for adoption by the foster mother, who had custody of the child since he was released from the hospital after his birth, was in the best interests of the child (see, supra, citing Matter of Irene O., 38 NY2d 776). Concur—Murphy, P. J., Sullivan, Nardelli and Tom, JJ.